 



         

Exhibit 10.8

FIRST AMENDMENT TO THE FRANKLIN BANK CORP.
NONQUALIFIED STOCK OPTION AGREEMENT
(2004 Long-Term Incentive Plan)

W I T N E S S E T H:

     WHEREAS, Franklin Bank Corp. (the “Company”) presently maintains the
Franklin Bank Corp. 2004 Long-Term Incentive Plan (the “Plan”; capitalized terms
used but not defined herein have the meanings set forth in the Plan); and

     WHEREAS, the Company and                  (“Participant”) have entered into
a Nonqualified Stock Option Agreement (the “Agreement”) pursuant to the Plan;
and

     WHEREAS, pursuant to Section 13 of the Plan, the Committee may amend the
terms of the Agreement without the consent of Participant, provided such
amendment does not impair the rights of Participant; and

     WHEREAS, in order to extend the period during which Participant may
exercise the Stock Option after Termination of Employment under certain
circumstances, the Company desires to make certain changes to the Participant’s
Agreement;

     NOW, THEREFORE, in order to make certain revisions desired by the Company,
the Agreement is hereby amended in the following manner:

     1.    Section 5 of the Agreement is deleted in its entirety and the
following is inserted in its place:

     “5.    Termination by Death. If the Participant incurs a Termination of
Employment or directorship by reason of death, the Stock Option shall become
fully exercisable and vested and may thereafter be exercised until the
expiration of the Option Term.”

     2.    Section 6 of the Agreement is deleted in its entirety and the
following is inserted in its place:

     “6.    Termination by Reason of Disability. If the Participant incurs a
Termination of Employment or ceases to serve on the Board by reason of
Disability, the Stock Option shall become fully exercisable and vested and may
thereafter be exercised by the Participant (or the appointed fiduciary of such
Participant) until the expiration of the Option Term. If the Participant dies
within such period, the Stock Option shall continue to be exercisable until the
expiration of the Option Term.”

     3.    Section 7 of the Agreement is deleted in its entirety and the
following is inserted in its place:

-1-



--------------------------------------------------------------------------------



 



     “7.    Termination by Reason of Retirement. If the Participant incurs a
Termination of Employment or ceases to serve on the Board by reason of
Retirement, the Stock Option shall become fully exercisable and vested and may
thereafter be exercised by the Participant until the expiration of the Option
Term. If the Participant dies within such period, any unexercised portion of the
Stock Option shall continue to be exercisable until the expiration of the Option
Term.

     For purposes of this Option Agreement, “normal retirement” shall mean
retirement from active employment with the Company at or after the age of 65 or
such other age as may be established by the Committee.”

[The remainder of this page intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this First Amendment to the Franklin Bank Corp. Nonqualified Stock Option
Agreement on this            day of                 , 2005.

            FRANKLIN BANK CORP.
      By:           Name:   Anthony J. Nocella        Title:   President and
Chief Executive Officer     

-3-